Citation Nr: 0931328	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease, due to recurrent malaria.

2.  Entitlement to service connection for allergic rhinitis, 
due to recurrent malaria.

3.  Entitlement to service connection for sinus problems with 
a lower left sinus cyst, due to recurrent malaria.

4.  Entitlement to service connection for gall bladder 
problems, status post- cholecystectomy, due to recurrent 
malaria.

5.  Entitlement to a compensable evaluation for recurrent 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from February 1951 to 
February 1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  The former denied a compensable 
rating for malaria, and the latter denied secondary service 
connection for the disorders listed on the title page.

VA received a claim for an increased rating for malaria from 
the Veteran in August 2001, and an October 2001 rating 
decision denied the claim.  He timely appealed it, and a 
statement of the case was issued in April 2002.  There is no 
indication in the claims file that the Veteran did not 
receive it, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of the Veteran having submitted a substantive appeal 
in response to the statement of the case.  Thus, the October 
2001 rating decision is final, see 38 C.F.R. § 20.302 (2008), 
it is not before the Board, and it will not be discussed in 
the decision below.  See 38 C.F.R. § 20.200 (2008).

In December 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that lumbar degenerative disc disease is not related to an 
in-service disease or injury, or a service-connected 
disability.

2.  The preponderance of the probative evidence indicates 
that allergic rhinitis is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a sinus disorder is not related to an in-service disease 
or injury, or a service-connected disability.

4.  The preponderance of the probative evidence indicates 
that a gall bladder disorder, status post-cholecystectomy, is 
not related to an in-service disease or injury, or a service-
connected disability.

5.  The Veteran's malaria is not manifested by malarial 
parasites on blood smear examination.


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease is not proximately due 
to, the result of, or aggravated by malaria.  38 U.S.C.A. §§ 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2008).

2.  Allergic rhinitis is not proximately due to, the result 
of, or aggravated by malaria.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.310.

3.  A sinus disorder is not proximately due to, the result 
of, or aggravated by malaria.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.310.

4.  A post-operative gall bladder disorder is not proximately 
due to, the result of, or aggravated by malaria.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.310.

5.  The requirements are not met for a compensable evaluation 
for malaria.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 
6304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  As concerns the service 
connection claims, VA notified the Veteran in July 2004 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  The RO's failure to provide the 
Veteran pre-decision notice of how disability ratings and 
effective dates are determined in the event service 
connection is granted is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds the 
July 2004 letter substantially complied with the VCAA notice 
requirements.

As concerns the Veteran's increased rating claim, the pre-
decision VCAA notices provided to the Veteran did not fully 
comply with the statutory notice required for increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Content-compliant errors are presumed prejudicial 
unless rebutted by VA.  The Board finds, however, that any 
error was cured and rendered non-prejudicial.

First, the rating decision and decision notice letter 
explained the basis for the denial of a compensable rating.  
Second, the statement of the case fully set forth the 
specific rating criteria and again explained the basis of the 
decision.  Third, an April 2006 letter informed the Veteran 
how disability evaluations and effective dates are 
determined.  All of these post-decision documents placed the 
Veteran on notice of what was required to pursue his claim.  
Further, he was extended a reasonable opportunity to 
participate in the adjudication of his claims throughout the 
claims process.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, as 
found above, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  Further, the 
claims were readjudicated in the May 2009 supplemental 
statement of the case.  In sum, there is no evidence of any 
VA error in notifying or assisting the Veteran that 
reasonably affects the fairness of this adjudication.  See 
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection Claims

Governing Law and Regulations

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The probative evidence of record shows Wallin elements 1 and 
2 are present for all of the claimed disorders.  There is 
medical evidence of a current low back disorder, allergic 
rhinitis, sinusitis, and the removal of the gall bladder.  
Service connection is in effect for malaria.  The 
preponderance of the evidence, however, shows Wallin element 
3 is not present.

In his various written submissions, the Veteran asserts he 
was told by a physician that degenerative disc disease could 
be linked to malaria.  He asserts further that his service 
connected malaria is the genesis for his allergy problems.

The Board first notes that there is no evidence the Veteran 
has medical training.  Thus, his opinion that there is a 
medical link between his claimed disorders and his malaria is 
not competent evidence.  See 38 C.F.R. § 3.159(a).

The case was remanded in part so the Veteran's private 
treatment records could be obtained and added to the claims 
file.  Records of Liberty Mutual Insurance note he injured 
his back in a work-related injury in March 1977.  The 
treatment records of his private primary care physician, Dr. 
K, note that injury as the etiology for the Veteran's low 
back disability, and that two surgeries failed.  None of Dr. 
K's numerous entries indicate any mention of any connection 
with the Veteran's malaria.  Further, VA examination reports 
of September 2001 and March 2004 note the examiners found no 
evidence of residual pathology connected to malaria.  Thus, 
the Board is constrained to find the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.310.

Dr. K's records contain numerous entries related to the 
Veteran's allergies, to include the administering of allergy 
shots.  They also note diagnoses of allergic rhinitis and 
minimal sinus symptoms.  In a June 2001 letter, which was re-
submitted to VA in July 2005, Dr. K noted the Veteran's 
history involved recurrent episodes of various symptoms every 
three to four years, and that they had been passed off as 
some sort of viral syndrome.  In light of the Veteran's past 
history of malaria, Dr. K opined that the Veteran had a 
delayed immune response to the past malarial infection, and 
treated the Veteran with Chloroquine.  He described the 
Veteran's response as dramatic.  As a result, Dr. K opined 
the Veteran had recurrent immune responses to a primary 
infection of malaria which occurred in service.

Dr. K did not, and has not, explained exactly what he meant 
by a delayed immune response.  Despite the many entries in 
Dr. K's records related to allergic rhinitis and general 
allergies, there is no mention of the Veteran's history of 
malaria or any opinion or hypothesis of a causal link.  The 
same is true for the records of the other physicians who 
treated the Veteran for his various symptoms.  None opined 
that there is any medical linkage between the current 
allergic rhinitis and sinus disorders and the past malarial 
infection.  In fact, the Veteran's history of malaria is 
hardly mentioned.

The same is true for the gall bladder.  The VA outpatient 
records note the removal of the gall bladder.  The Veteran's 
private records note his complaints of gastrointestinal 
symptomatology.  There is no notation in these records, 
however, of any opinion, comment, or hypothesis, that there 
is any causal linkage with the Veteran's past malarial 
infection.  As noted earlier, the examiner at the March 2004 
VA examination noted that there was no evidence of any 
residual entities attributable to the Veteran's malaria.  
Thus, the Board is constrained to find the preponderance of 
the evidence is against secondary service connection for all 
of the claimed disorders.  38 C.F.R. § 3.310.


Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Id. at 594.  
Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nonetheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.



Analysis

The Veteran seeks entitlement to a compensable evaluation for 
malaria.  Historically, in as much as he was not treated in 
service for the disease, a September 1954 rating decision 
granted service connection for malaria on a presumptive 
basis, as the Veteran served in Korea during the Korean War.  
In accordance with the then applicable rating criteria, a 10 
percent evaluation was assigned for the period July 1954 to 
July 1955, and a noncompensable evaluation effective from 
July 1955.  This rating remains the current evaluation.

The rating criteria for malaria provides that if the disease 
is active, a 100 percent rating is warranted for the period 
it is symptomatic.  Otherwise, it is rated noncompensable.  
38 C.F.R. § 4.88b, Diagnostic Code 6304.  Relapses of malaria 
must be confirmed by the presence of malarial parasites in 
blood smears.  Id.  While in remission, any residual 
disorders, such as liver or spleen damage, are rated 
separately under the appropriate system.  Id.

The March 2004 examination report notes the examiner 
conducted a review of the claims file, and noted the Veteran 
believed he still had resurgences of malaria symptoms.  The 
examiner noted the negative blood smear at the 2001 
examination, as well as the treatment rendered by Dr. K over 
the years, to include the prescribing of Chloroquine.  The 
Veteran told the examiner he had recently been getting 
headaches, chills for a few seconds, and back pain.  The 
examiner noted the Veteran's diagnosis of lumbar degenerative 
disc disease and the fact he had undergone two partial 
discectomy procedures.

The examiner noted he saw no evidence of any current 
infection.  The Veteran's weight was stable at 154.25 pounds, 
there was no history of any nausea, vomiting, or bowel 
changes, and his blood pressure reading was 150/90 sitting.  
Heart examination revealed regular rate and rhythm without 
any murmurs.  Lungs were clear to auscultation bilaterally 
with no cough, and the abdomen was benign.  Muscle strength 
was 5/5 throughout, and there was no eye icterus.  The 
examiner opined that the Veteran was a well nourished, well 
developed elderly adult male not in any acute distress.  
Complete blood count showed no anemia, and liver function 
tests showed only that the serum glutamic oxaloacetic 
transaminase enzyme was minimally elevated.  The examiner 
noted that a malarial blood smear was taken even though he 
knew it would show nothing.  Laboratory results reported the 
smear as negative-no malarial forms were seen.  The examiner 
diagnosed no clinical evidence of a current or chronic 
disorder or residuals thereof.  No active malaria at the time 
of the examination.

For purposes of the VA rating criteria, the negative blood 
smear settles the matter.  As noted in the examination 
report, however, the Veteran is convinced his malaria has 
come out of remission on at least one occasion during this 
rating period.  He references September 2005 when he 
presented at a private emergency room with complaints of 
shaking, chills, low back pain, and diarrhea.  He also 
reported difficulty urinating, but he denied vomiting.  The 
Veteran's wife observed his symptoms.  Dr. K's note related 
to the telephone report he received and he questioned whether 
the Veteran's symptoms could be related to his past history 
of malaria.  Dr. K ventured no answer, and he did not 
diagnose active malaria.

A full work-up by the admitting treatment facility resulted 
in no definitive diagnosis.  A computed tomography scan was 
negative, as was an October 2005  blood smear for malarial 
parasites.  The diagnosis at discharge was fever of unknown 
origin.  A computed tomography scan of the thorax indicated 
the possibility of some type of chronic obstructive pulmonary 
disease and mediastinal hilar lymphadenopathy, but a follow-
up bronchoscopy in November 2005 revealed only a small amount 
of mucus throughout both trees which was easily evacuated 
with aspiration.

None of the treatment records associated with the Veteran's 
September 2005 episode indicated his malaria was again 
active.  Whatever may be the Veteran's views or beliefs, he 
is not a trained medical professional.  The bottom line is 
that laboratory tests of his blood smear were negative for 
malarial parasites.  Thus, the Board is constrained to find 
the preponderance of the evidence is against his claim.  His 
asymptomatic malaria still more nearly approximates a 
noncompensable evaluation.  38 C.F.R. §§ 4.1, 4.7, 4.88b, 
Diagnostic Code 6304.  The benefit sought on appeal is 
denied.  The Board notes no evidence whatsoever that the 
Veteran's disability picture is exceptional in any way.  See 
38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for lumbar degenerative 
disc disease due to recurrent malaria is denied.

Entitlement to service connection for allergic rhinitis due 
to recurrent malaria is denied.

Entitlement to service connection for sinus problems with a 
lower left sinus cyst due to recurrent malaria is denied.

Entitlement to service connection for gall bladder problems, 
status post- cholecystectomy due to recurrent malaria is 
denied.

Entitlement to a compensable evaluation for recurrent malaria 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


